 1   BLEICHMAR FONTI & AULD LLP                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Lesley Weaver (Cal. Bar No. 191305)                  Andrew H. Schapiro (admitted pro hac vice)
 2   555 12th Street, Suite 1600                          andrewschapiro@quinnemanuel.com
     Oakland, CA 94607                                    191 N. Wacker Drive, Suite 2700
 3   Tel.: (415) 445-4003                                 Chicago, IL 60606
     lweaver@bfalaw.com                                   Tel: (312) 705-7400
 4
     DICELLO LEVITT GUTZLER LLC                           Counsel for Defendant; additional listed below
 5   David A. Straite (admitted pro hac vice)
     One Grand Central Place                              BOIES SCHILLER FLEXNER LLP
 6   60 East 42nd Street, Suite 2400                      Mark C. Mao (Cal. Bar No. 238027)
     New York, New York 10165                             44 Montgomery St., 41st Floor
 7   Tel.: (646) 933-1000                                 San Francisco, CA 94104
     dstraite@dicellolevitt.com                           Tel: (415) 293-6800
 8                                                        mmao@bsfllp.com
     SIMMONS HANLY CONROY LLC
     Jason ‘Jay’ Barnes (admitted pro hac vice)           SUSMAN GODFREY LLP
 9
     112 Madison Avenue, 7th Floor                        William Christopher Carmody (pro hac vice)
     New York, NY 10016                                   1301 Avenue of the Americas, 32nd Floor
10
     Tel.: (212) 784-6400                                 New York, NY 10019
     jaybarnes@simmonsfirm.com                            Telephone: (212) 336-8330
11
                                                          bcarmody@susmangodfrey.com
     Counsel for Calhoun Plaintiffs; additional counsel
12
     listed in signature blocks below                     MORGAN & MORGAN
13                                                        John A. Yanchunis (admitted pro hac vice)
                                                          201 N. Franklin St., 7th Floor
14                                                        Tampa, FL 33602
                                                          Tel: (813) 223-5505
15                                                        jyanchunis@forthepeople.com

16                                                        Counsel for Brown Plaintiffs; additional listed below

17                           UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
18

19   PATRICK CALHOUN, et al., on behalf of                     Case No. 5:20-cv-5146-LHK-SVK
     themselves and all others similarly situated,
20           Plaintiffs,                                       JOINT SUBMISSION RE:
                                                               NOMINATIONS FOR A SPECIAL MASTER
21            v.                                               AND PROPOSED ORDERS

22   GOOGLE LLC,
          Defendant.                                           Referral: Hon. Susan van Keulen, USMJ
23
     CHASOM BROWN, et al., on behalf of themselves
24   and all others similarly situated,                        Case No. 5:20-cv-3664-LHK-SVK
               Plaintiffs,
25                                                             REDACTED VERSION OF
              v.                                               DOCUMENT SOUGHT TO BE FILED
26                                                             UNDER SEAL
     GOOGLE LLC,
27        Defendant.

28                                                                               Case No. 5:20-cv-5146-LHK-SVK
                                                                                 Case No. 5:20-cv-3664-LHK-SVK
                                                                        JOINT SUBMISSION RE SPECIAL MASTER
PAGES 2 – 12 SOUGHT TO BE FILED UNDER SEAL
 1                                                     Respectfully,

 2
     BLEICHMAR FONTI & AULD LLP                        QUINN EMANUEL URQUHART &
 3
                                                       SULLIVAN, LLP
 4   By: /s/ Lesley Weaver
     Lesley Weaver (Cal. Bar No. 191305)               By: /s/ Andrew H. Schapiro
 5   Angelica M. Ornelas (Cal. Bar No. 285929)         Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)             andrewschapiro@quinnemanuel.com
 6   555 12th Street, Suite 1600                       191 N. Wacker Drive, Suite 2700
     Oakland, CA 994607                                Chicago, IL 60606
 7
     Tel.: (415) 445-4003                              Tel: (312) 705-7400
 8   Fax: (415) 445-4020                               Fax: (312) 705-7401
     lweaver@bfalaw.com
 9   aornelas@bfalaw.com                               Stephen A. Broome (CA Bar No. 314605)
     jsamra@bfalaw.com                                 stephenbroome@quinnemanuel.com
10                                                     Viola Trebicka (CA Bar No. 269526)
     DiCELLO LEVITT GUTZLER LLC                        violatrebicka@quinnemanuel.com
11
                                                       865 S. Figueroa Street, 10th Floor
12   By: David A. Straite                              Los Angeles, CA 90017
     David A. Straite (admitted pro hac vice)          Tel: (213) 443-3000
13   One Grand Central Place                           Fax: (213) 443-3100
     60 East 42nd Street, Suite 2400
14   New York, New York 10165                          Jomaire Crawford (admitted pro hac vice)
     Tel.: (646) 933-1000                              jomairecrawford@quinnemanuel.com
15
     dstraite@dicellolevitt.com                        51 Madison Avenue, 22nd Floor
16                                                     New York, NY 10010
     Amy E. Keller (admitted pro hac vice)             Tel: (212) 849-7000
17   Adam Levitt (admitted pro hac vice)               Fax: (212) 849-7100
     Adam Prom (admitted pro hac vice)
18   Ten North Dearborn Street, 6th Fl.                Josef Ansorge (admitted pro hac vice)
19   Chicago, Illinois 60602                           josefansorge@quinnemanuel.com
     Tel.: (312) 214-7900                              1300 I Street NW, Suite 900
20   akeller@dicellolevitt.com                         Washington D.C., 20005
     alevitt@dicellolevitt.com                         Tel: (202) 538-8000
21   aprom@dicellolevitt.com                           Fax: (202) 538-8100
22   SIMMONS HANLY CONROY LLC                          Jonathan Tse (CA Bar No. 305468)
23                                                     jonathantse@quinnemanuel.com
     By: /s/ Jason Barnes                              50 California Street, 22nd Floor
24   Jason ‘Jay’ Barnes (admitted pro hac vice)        San Francisco, CA 94111
     Mitchell M. Breit (admitted pro hac vice)         Tel: (415) 875-6600
25   An Truong (admitted pro hac vice)                 Fax: (415) 875-6700
     Eric Johnson (admitted pro hac vice)
26   112 Madison Avenue, 7th Floor                     Counsel for Defendant Google LLC
27   New York, NY 10016
     Tel.: (212) 784-6400
28                                                13                 Case No. 5:20-cv-5146-LHK-SVK
                                                                     Case No. 5:20-cv-3664-LHK-SVK
                                                            JOINT SUBMISSION RE SPECIAL MASTER
 1   Fax: (212) 213-5949
     mbreit@simmonsfirm.com
 2   jaybarnes@simmonsfirm.com
 3

 4   Counsel for Calhoun Plaintiffs

 5   BOIES SCHILLER FLEXNER LLP

 6   By: /s/ Mark C. Mao
     Mark C. Mao (CA Bar No. 236165)
 7   mmao@bsfllp.com
     Sean Phillips Rodriguez (CA Bar No. 262437)
 8
     srodriguez@bsfllp.com
 9   Beko Rebitz-Richardson (CA Bar No. 238027)
     brichardson@bsfllp.com
10   Alexander Justin Konik (CA Bar No. 299291)
     akonik@bsfllp.com
11   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
12
     Telephone: (415) 293 6858
13   Facsimile (415) 999 9695

14   James W. Lee (pro hac vice)
     jlee@bsfllp.com
15   Rossana Baeza
     rbaeza@bsfllp.com
16
     100 SE 2nd Street, Suite 2800
17   Miami, FL 33130
     Telephone: (305) 539-8400
18   Facsimile: (305) 539-1304
19   SUSMAN GODFREY LLP
20
    By: /s/ Amanda Bonn
21 Amanda Bonn (CA Bar No. 270891)
   abonn@susmangodfrey.com
22 1900 Avenue of the Stars, Suite 1400
   Los Angeles, CA 90067
23 Tel: (310) 789-3100

24
   William Christopher Carmody (pro hac vice)
25 bcarmody@susmangodfrey.com
   Shawn J. Rabin (pro hac vice)
26 srabin@susmangodfrey.com
   Steven Shepard (pro hac vice)
27 sshepard@susmangodfrey.com

28                                                 14            Case No. 5:20-cv-5146-LHK-SVK
                                                                 Case No. 5:20-cv-3664-LHK-SVK
                                                        JOINT SUBMISSION RE SPECIAL MASTER
 1 Alexander P. Frawley (pro hac vice)
   afrawley@susmangodfrey.com
 2 1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019
 3
   Tel: (212) 336-8330
 4
    MORGAN & MORGAN
 5
    By: /s/ John A. Yanchunis
 6 John A. Yanchunis (pro hac vice)

 7 jyanchunis@forthepeople.com
    Ryan J. McGee (pro hac vice)
 8 rmcgee@forthepeople.com
    Michael F. Ram (pro hac vice)
 9 mram@forthepeople.com
    Ra O. Amen (pro hac vice)
10 ramen@forthepeople.com

11 201 N Franklin Street, 7th Floor
    Tampa, FL 33602
12 Tel: (813) 223-5505
    Counsel for Brown Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           15            Case No. 5:20-cv-5146-LHK-SVK
                                                           Case No. 5:20-cv-3664-LHK-SVK
                                                  JOINT SUBMISSION RE SPECIAL MASTER
 1                               ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Joint Submission.

 3 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has

 4
     concurred in the filing of this document.
 5

 6 Dated: June 29, 2021                                       By: /s/ Amanda Bonn
                                                                  Amanda Bonn
 7                                                          Counsel on behalf of Brown Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 16                  Case No. 5:20-cv-5146-LHK-SVK
                                                                       Case No. 5:20-cv-3664-LHK-SVK
                                                              JOINT SUBMISSION RE SPECIAL MASTER
